UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 16, 2014 AJS BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-55083 90-1022599 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 14757 South Cicero Avenue, Midlothian, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(708) 687-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 16, 2014, the Board of Directors of AJS Bancorp, Inc. (the “Company”) announced the declaration of a one-time special cash dividend on the Company’s outstanding shares of common stock of $0.25 per share. The dividend will be payable to stockholders of record as of January 6, 2015 and is expected to be paid on January 27, 2015. The Board of Directors believes the special dividend is an appropriate way to reward shareholders for their continued support. Any future determination to pay dividends on its common shares will remain at the discretion of the Company’s Board of Directors and will be dependent upon many factors, including its results of operations, cash flows, financial position, capital requirements, general business opportunities, legal, tax, regulatory, and contractual restrictions. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AJS BANCORP, INC. (Registrant) DATE: December 19, 2014 By: /s/ Emily Lane Emily Lane Chief Financial Officer
